Exhibit 10.2

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE COMMON STOCK

 

Company:  Fate Therapeutics, Inc., a Delaware corporation

 

Number of Shares of Common Stock: [$400,000/Warrant Price]

 

Warrant Price:  $[average price per share over the preceding 10 trading days
prior to the Funding Date of the initial Term B Loan (as defined in the Loan
Agreement)]

 

Issue Date:                           , 2014

 

Expiration Date:                           , 2021                             
See also Section 5.1(b).

 

Credit Facility:                                 This Warrant to Purchase Common
Stock (“Warrant”) is issued in connection with that certain Amended and Restated
Loan and Security Agreement dated as of July 30, 2014 between Silicon Valley
Bank and the Company (the “Loan Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, [SILICON
VALLEY BANK][LIFE SCIENCE LOANS, LLC] (together with any successor or permitted
assignee or transferee of this Warrant or of any shares issued upon exercise
hereof, “Holder”) is entitled to purchase the number of fully paid and
non-assessable shares (the “Shares”) of the above-stated common stock (the
“Common Stock”) of the above-named company (the “Company”) at the above-stated
Warrant Price, all as set forth above and as adjusted pursuant to Section 2 of
this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant.  Reference is made to Section 5.4 of this Warrant whereby
Silicon Valley Bank shall transfer this Warrant to its parent company, SVB
Financial Group.  [Reference is made to Section 5.4 of this Warrant whereby
Silicon Valley Bank shall transfer this Warrant to its parent company, SVB
Financial Group.]

 

SECTION 1. EXERCISE.

 

1.1                               Method of Exercise.  Holder may at any time
and from time to time through 6:00 PM, Pacific time, on the Expiration Date,
exercise this Warrant, in whole or in part, by delivering to the Company the
original of this Warrant together with a duly executed Notice of Exercise in
substantially the form attached hereto as Appendix 1 and, unless Holder is
exercising this Warrant pursuant to a cashless exercise set forth in
Section 1.2, a check, wire transfer of same-day funds (to an account designated
by the Company), or other form of payment acceptable to the Company for the
aggregate Warrant Price for the Shares being purchased.

 

1.2                               Cashless Exercise.  On any exercise of this
Warrant, in lieu of payment of the aggregate Warrant Price in the manner as
specified in Section 1.1 above, but otherwise in accordance with the
requirements of Section 1.1, Holder may elect to receive Shares equal to the
value of this Warrant, or portion hereof as to which this Warrant is being
exercised.  Thereupon, the Company shall issue to the Holder such number of
fully paid and non-assessable Shares as are computed using the following
formula:

 

--------------------------------------------------------------------------------


 

X = Y(A-B)/A

 

where:

 

X =                             the number of Shares to be issued to the Holder;

 

Y =                             the number of Shares with respect to which this
Warrant is being exercised (inclusive of the Shares surrendered to the Company
in payment of the aggregate Warrant Price);

 

A =                             the Fair Market Value (as determined pursuant to
Section 1.3 below) of one Share; and

 

B =                             the Warrant Price.

 

1.3                               Fair Market Value.  If the Company’s Common
Stock is then traded or quoted on a nationally recognized securities exchange,
inter-dealer quotation system or over-the-counter market (a “Trading Market”),
the fair market value of a Share shall be the closing price or last sale price
of a share of Common Stock reported for the Business Day immediately before the
date on which Holder delivers this Warrant together with its Notice of Exercise
to the Company.  If the Company’s Common Stock is not traded in a Trading
Market, the Board of Directors of the Company shall determine the fair market
value of a Share in its reasonable good faith judgment.

 

1.4                               Delivery of Certificate and New Warrant. 
Within a reasonable time after Holder exercises this Warrant in the manner set
forth in Section 1.1 or 1.2 above, the Company shall deliver to Holder a
certificate representing the Shares issued to Holder upon such exercise and, if
this Warrant has not been fully exercised and has not expired, a new warrant of
like tenor representing the Shares not so acquired.

 

1.5                               Replacement of Warrant.  On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form, substance
and amount to the Company or, in the case of mutilation, on surrender of this
Warrant to the Company for cancellation, the Company shall, within a reasonable
time, execute and deliver to Holder, in lieu of this Warrant, a new warrant of
like tenor and amount.

 

1.6                               Treatment of Warrant Upon Acquisition of
Company.

 

(a)                                 Acquisition.  For the purpose of this
Warrant, “Acquisition” means any transaction or series of related transactions
involving: (i) the sale, lease, exclusive license, or other disposition of all
or substantially all of the assets of the Company (ii) any merger or
consolidation of the Company into or with another person or entity (other than a
merger or consolidation effected exclusively to change the Company’s domicile),
or any other corporate reorganization, in which the stockholders of the Company
in their capacity as such immediately prior to such merger, consolidation or
reorganization, own less than a majority of the Company’s (or the surviving or
successor entity’s) outstanding voting power immediately after such merger,
consolidation or reorganization; or (iii) any sale or other transfer by the
stockholders of the Company of shares representing at least a majority of the
Company’s then-total outstanding combined voting power.

 

--------------------------------------------------------------------------------


 

(b)                                 Treatment of Warrant at Acquisition.  In the
event of an Acquisition in which the consideration to be received by the
Company’s stockholders consists solely of cash, solely of Marketable Securities
or a combination of cash and Marketable Securities (a “Cash/Public
Acquisition”), and the fair market value of one Share as determined in
accordance with Section 1.3 above would be greater than the Warrant Price in
effect on such date immediately prior to such Cash/Public Acquisition, and
Holder has not exercised this Warrant pursuant to Section 1.1 above as to all
Shares, then this Warrant shall automatically be deemed to be Cashless Exercised
pursuant to Section 1.2 above as to all Shares effective immediately prior to
and contingent upon the consummation of a Cash/Public Acquisition.  In
connection with such Cashless Exercise, Holder shall be deemed to have restated
each of the representations and warranties in Section 4 of the Warrant as the
date thereof and the Company shall promptly notify the Holder of the number of
Shares (or such other securities) issued upon exercise.  In the event of a
Cash/Public Acquisition where the fair market value of one Share as determined
in accordance with Section 1.3 above would be less than the Warrant Price in
effect immediately prior to such Cash/Public Acquisition, then this Warrant will
expire immediately prior to the consummation of such Cash/Public Acquisition.

 

(c)                                  Upon the closing of any Acquisition other
than a Cash/Public Acquisition defined above, the acquiring, surviving or
successor entity shall assume the obligations of this Warrant, and this Warrant
shall thereafter be exercisable for the same securities and/or other property as
would have been paid for the Shares issuable upon exercise of the unexercised
portion of this Warrant as if such Shares were outstanding on and as of the
closing of such Acquisition, subject to further adjustment from time to time in
accordance with the provisions of this Warrant.

 

(d)                                 As used in this Warrant, “Marketable
Securities” means securities meeting all of the following requirements: (i) the
issuer thereof is then subject to the reporting requirements of Section 13 or
Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is then current in its filing of all required reports and other
information under the Act and the Exchange Act; (ii) the class and series of
shares or other security of the issuer that would be received by Holder in
connection with the Acquisition were Holder to exercise this Warrant on or prior
to the closing thereof is then traded in a Trading Market, and (iii) Holder
would be able to publicly re-sell, within six (6) months and one day following
the closing of such Acquisition, all of the issuer’s shares and/or other
securities that would be received by Holder in such Acquisition were Holder to
exercise or convert this Warrant in full on or prior to the closing of such
Acquisition.

 

SECTION 2.  ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1                               Stock Dividends, Splits, Etc.  If the Company
declares or pays a dividend or distribution on the outstanding shares of the
Common Stock payable in securities or property (other than cash), then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
additional cost to Holder, the total number and kind of securities and property
which Holder would have received had Holder owned the Shares of record as of the
date the dividend or distribution occurred.  If the Company subdivides the
outstanding shares of the Common Stock by reclassification or otherwise into a
greater number of shares, the number of Shares purchasable hereunder shall be
proportionately increased and the Warrant Price shall be proportionately
decreased.  If the outstanding shares of the Common Stock are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant Price shall be proportionately increased and the number of Shares
shall be proportionately decreased.

 

--------------------------------------------------------------------------------


 

2.2                               Reclassification, Exchange, Combinations or
Substitution.  Upon any event whereby all of the outstanding shares of the
Common Stock are reclassified, exchanged, combined, substituted, or replaced
for, into, with or by Company securities of a different class and/or series,
then from and after the consummation of such event, this Warrant will be
exercisable for the number, class and series of Company securities that Holder
would have received had the Shares been outstanding on and as of the
consummation of such event, and subject to further adjustment thereafter from
time to time in accordance with the provisions of this Warrant.  The provisions
of this Section 2.2 shall similarly apply to successive reclassifications,
exchanges, combinations substitutions, replacements or other similar events.

 

2.3                               Intentionally Omitted.

 

2.4                               Intentionally Omitted.

 

2.5                               No Fractional Share.  No fractional Share
shall be issuable upon exercise of this Warrant and the number of Shares to be
issued shall be rounded down to the nearest whole Share.  If a fractional Share
interest arises upon any exercise of the Warrant, the Company shall eliminate
such fractional Share interest by paying Holder in cash the amount computed by
multiplying the fractional interest by (i) the fair market value (as determined
in accordance with Section 1.3 above) of a full Share, less (ii) the
then-effective Warrant Price.

 

2.6                               Notice/Certificate as to Adjustments.  Upon
each adjustment of the Warrant Price, Common Stock and/or number of Shares, the
Company, at the Company’s expense, shall notify Holder in writing within a
reasonable time setting forth the adjustments to the Warrant Price, class and/or
number of Shares and facts upon which such adjustment is based.  The Company
shall, upon written request from Holder, furnish Holder with a certificate of
its Chief Financial Officer, including computations of such adjustment and the
Warrant Price, class and number of Shares in effect upon the date of such
adjustment.

 

SECTION 3.  REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1                               Representations and Warranties.  The Company
represents and warrants to, and agrees with, the Holder

 

that all Shares which may be issued upon the exercise of this Warrant, shall,
upon issuance, be duly authorized, validly issued, fully paid and
non-assessable, and free of any liens and encumbrances except for restrictions
on transfer provided for herein or under applicable federal and state securities
laws.  The Company covenants that it shall at all times cause to be reserved and
kept available out of its authorized and unissued capital stock such number of
securities as will be sufficient to permit the exercise in full of this Warrant.

 

3.2                               Notice of Certain Events.  If the Company
proposes at any time to:

 

(a) declare any dividend or distribution upon the outstanding shares of the
Company’s stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend;

 

(b) offer for subscription or sale pro rata to the holders of the outstanding
shares any additional shares of any class or series of the Company’s stock
(other than pursuant to contractual pre-emptive rights);

 

--------------------------------------------------------------------------------


 

(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Common
Stock; or

 

(d) effect an Acquisition or to liquidate, dissolve or wind up.

 

then, in connection with each such event, the Company shall give Holder:

 

(1) in the case of the matters referred to in (a) and (b) above, at least seven
(7) Business Days prior written notice of the earlier to occur of the effective
date thereof or the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of outstanding shares of the Common Stock will be entitled thereto) or
for determining rights to vote, if any, and

 

(2) in the case of the matters referred to in (c) and (d) above at least seven
(7) Business Days prior written notice of the date when the same will take place
(and specifying the date on which the holders of outstanding shares of the
Class will be entitled to exchange their shares for the securities or other
property deliverable upon the occurrence of such event and such reasonable
information as Holder may reasonably require regarding the treatment of this
Warrant in connection with such event giving rise to the notice); and

 

Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

 

SECTION 4.  REPRESENTATIONS, WARRANTIES OF THE HOLDER.

 

The Holder represents and warrants to the Company as follows:

 

4.1                               Purchase for Own Account.  This Warrant and
the Shares to be acquired upon exercise of this Warrant by Holder are being
acquired for investment for Holder’s account, not as a nominee or agent, and not
with a view to the public resale or distribution within the meaning of the Act. 
Holder also represents that it has not been formed for the specific purpose of
acquiring this Warrant or the Shares.

 

4.2                               Disclosure of Information.  Holder is aware of
the Company’s business affairs and financial condition and has received or has
had full access to all the information it considers necessary or appropriate to
make an informed investment decision with respect to the acquisition of this
Warrant and its underlying securities.  Holder further has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to Holder or to which Holder has
access.

 

4.3                               Investment Experience.  Holder understands
that the purchase of this Warrant and its underlying securities involves
substantial risk.  Holder has experience as an investor in securities of
companies in the development stage and acknowledges that Holder can bear the
economic risk of such Holder’s investment in this Warrant and its underlying
securities and has such knowledge and experience in financial or business
matters that Holder is capable of evaluating the merits and risks of its
investment in this Warrant and its underlying securities and/or has a
preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables Holder to be aware of the character, business acumen and financial
circumstances of such persons.

 

--------------------------------------------------------------------------------


 

4.4                               Accredited Investor Status.  Holder is an
“accredited investor” within the meaning of Regulation D promulgated under the
Act.

 

4.5                               The Act.  Holder understands that this Warrant
and the Shares issuable upon exercise hereof have not been registered under the
Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of the Holder’s investment intent
and the accuracy of Holder’s representations and warranties as expressed
herein.  Holder understands that this Warrant and the Shares issued upon any
exercise hereof must be held indefinitely unless subsequently registered under
the Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise available. 
Holder is aware of the provisions of Rule 144 promulgated under the Act.

 

4.6                               No Voting Rights.  Holder, as a Holder of this
Warrant, will not have any voting rights until the exercise of this Warrant.

 

SECTION 5.  MISCELLANEOUS.

 

5.1                               Term and Automatic Conversion Upon Expiration.

 

(a)                                 Term.  Subject to the provisions of
Section 1.6 above, this Warrant is exercisable in whole or in part at any time
and from time to time on or before 6:00 PM, Pacific time, on the Expiration Date
and shall be void thereafter.

 

(b)                                 Automatic Cashless Exercise upon
Expiration.  In the event that, upon the Expiration Date, the fair market value
of one Share (or other security issuable upon the exercise hereof) as determined
in accordance with Section 1.3 above is greater than the Warrant Price in effect
on such date, then this Warrant shall automatically be deemed on and as of such
date to be exercised pursuant to Section 1.2 above as to all Shares (or such
other securities) for which it shall not previously have been exercised, and the
Company shall, within a reasonable time, cause its transfer agent and registrar
to register in book-entry format, or to deliver to Holder a certificate
representing, the Shares (or such other securities) issued upon such exercise to
Holder.

 

5.2                               Legends.  The Shares (and the securities
issuable, directly or indirectly, upon conversion of the Shares, if any) shall
be imprinted with a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE COMMON STOCK
ISSUED BY THE ISSUER TO [SILICON VALLEY BANK][LIFE SCIENCE LOANS, LLC] DATED
                          , 2014, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND LAWS OR IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER
IS EXEMPT FROM SUCH REGISTRATION.

 

--------------------------------------------------------------------------------


 

5.3                               Compliance with Securities Laws on Transfer. 
This Warrant and the Shares issuable upon exercise of this Warrant (and the
securities issuable, directly or indirectly, upon conversion of the Shares, if
any) may not be transferred or assigned in whole or in part except in compliance
with applicable federal and state securities laws by the transferor and the
transferee (including, without limitation, the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, as reasonably requested by the Company).  [The Company shall not
require Holder to provide an opinion of counsel if the transfer is to SVB
Financial Group (Silicon Valley Bank’s parent company) or any other affiliate of
Holder, provided that any such transferee is an “accredited investor” as defined
in Regulation D promulgated under the Act.]  Additionally, the Company shall
also not require an opinion of counsel if there is no material question as to
the availability of Rule 144 promulgated under the Act.

 

5.4                               Transfer Procedure.  [After receipt by Silicon
Valley Bank of the executed Warrant, Silicon Valley Bank will transfer all of
this Warrant to its parent company, SVB Financial Group.  By its acceptance of
this Warrant, SVB Financial Group hereby makes to the Company each of the
representations and warranties set forth in Section 4 hereof and agrees to be
bound by all of the terms and conditions of this Warrant as if the original
Holder hereof.]  Subject to the provisions of Section 5.3 and upon providing the
Company with written notice, [SVB Financial Group][Life Science Loans, LLC] and
any subsequent Holder may transfer all or part of this Warrant or the Shares
issuable upon exercise of this Warrant (or the securities issuable directly or
indirectly, upon conversion of the Shares, if any) to any transferee, provided,
however, in connection with any such transfer, [SVB Financial Group][Life
Science Loans, LLC] or any subsequent Holder will give the Company notice of the
portion of the Warrant being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable);
and provided further, that any subsequent transferee other than SVB Financial
Group shall agree in writing with the Company to be bound by all of the terms
and conditions of this Warrant.  Notwithstanding anything to the contrary
contained herein, so long as no Event of Default has occurred and is continuing,
Holder shall not transfer any portion of this Warrant to a direct competitor of
Borrower or a vulture fund, in each case as reasonably determined by Holder,
without Borrower’s consent, other than in connection with (x) assignments by
Holder due to a forced divestiture at the request of any regulatory agency, or
(y) upon the occurrence of a default, event of default or similar occurrence
with respect to Holder’s own financing or securitization transactions.

 

5.5                               Notices.  All notices and other communications
hereunder from the Company to the Holder, or vice versa, shall be deemed
delivered and effective (i) when given personally, (ii) on the third (3rd)
Business Day after being mailed by first-class registered or certified mail,
postage prepaid, (iii) upon actual receipt if given by facsimile or electronic
mail and such receipt is confirmed in writing by the recipient, or (iv) on the
first Business Day following delivery to a reliable overnight courier service,
courier fee prepaid, in any case at such address as may have been furnished to
the Company or Holder, as the case may be, in writing by the Company or such
Holder from time to time in accordance with the provisions of this Section 5.5. 
All notices to Holder shall be addressed as follows until the Company receives
notice of a change of address in connection with a transfer or otherwise:

 

[SVB Financial Group

Attn: Treasury Department

3003 Tasman Drive, HC 215

Santa Clara, CA 95054

Telephone: (408) 654-7400

Facsimile: (408) 988-8317

 

--------------------------------------------------------------------------------


 

Email address: derivatives@svb.com]

 

[Life Science Loans, LLC

c/o WestRiver Management, LLC

Attn: Erik J. Anderson

3720 Carillon Point

Kirkland, WA 98033

Telephone: 425-576-9850

Email address: eanderson@westrivermgmt.com]

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

Fate Therapeutics, Inc.

Attn: Scott Wolchko

3535 General Atomics Court, Suite 200

San Diego, CA 92121

Telephone: (858) 875-1803

Facsimile: (858) 875-1843

Email: scott.wolchko@fatetherapeutics.com

 

With a copy (which shall not constitute notice) to:

 

Goodwin Procter LLP

Attn: Maggie Wong

3 Embarcadero Center, 24th Floor

San Francisco, CA 94111

Telephone: (415) 733-6071

Facsimile: (858) 726-7517

Email: mwong@goodwinprocter.com

 

5.6                               Waiver.  This Warrant and any term hereof may
be changed, waived, discharged or terminated (either generally or in a
particular instance and either retroactively or prospectively) only by an
instrument in writing signed by the party against which enforcement of such
change, waiver, discharge or termination is sought.

 

5.7                               Attorney’s Fees.  In the event of any dispute
between the parties concerning the terms and provisions of this Warrant, the
party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorneys’ fees.

 

5.8                               Counterparts; Facsimile/Electronic
Signatures.  This Warrant may be executed in counterparts, all of which together
shall constitute one and the same agreement.  Any signature page delivered
electronically or by facsimile shall be binding to the same extent as an
original signature page with regards to any agreement subject to the terms
hereof or any amendment thereto.

 

5.9                               Governing Law.  This Warrant shall be governed
by and construed in accordance with the laws of the State of California, without
giving effect to its principles regarding conflicts of law.

 

--------------------------------------------------------------------------------


 

5.10                        Headings.  The headings in this Warrant are for
purposes of reference only and shall not limit or otherwise affect the meaning
of any provision of this Warrant.

 

5.11                        Business Days.  “Business Day” is any day that is
not a Saturday, Sunday or a day on which Silicon Valley Bank is closed.

 

[Remainder of page left blank intentionally]

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Common
Stock to be executed by their duly authorized representatives effective as of
the Issue Date written above.

 

“COMPANY”

 

 

 

FATE THERAPEUTICS, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

(Print)

 

 

 

 

Title:

 

 

 

 

 

 

 

 

“HOLDER”

 

 

 

 

[SILICON VALLEY BANK][LIFE SCIENCE LOANS, LLC]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

(Print)

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.                                      The undersigned Holder hereby exercises
its right to purchase                        shares of the Common Stock of Fate
Therapeutics, Inc. (the “Company”) in accordance with the attached Warrant To
Purchase Common Stock, and tenders payment of the aggregate Warrant Price for
such shares as follows:

 

o                                    check in the amount of $                
payable to order of the Company enclosed herewith

 

o                                    Wire transfer of immediately available
funds to the Company’s account

 

o                                    Cashless Exercise pursuant to Section 1.2
of the Warrant

 

o                                    Other [Describe]

 

2.                                      Please issue a certificate or
certificates representing the Shares in the name specified below:

 

 

Holder’s Name

 

 

(Address)

 

3.                                      By its execution below and for the
benefit of the Company, Holder hereby restates each of the representations and
warranties in Section 4 of the Warrant to Purchase Common Stock as of the date
hereof.

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

(Date):

 

 

--------------------------------------------------------------------------------